 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ALEXANDER WOLPERT,                         No. 2:19-cv-00590 TLN AC (PS)
12                       Plaintiff,
13           v.                                                             ORDER
14    STARBUCKS CORPORATION,
15                       Defendant.
16

17          On June 5, 2019, this court dismissed plaintiff’s First Amended Complaint with leave to
18   file a Second Amended Complaint within 30 days. ECF No. 6. That deadline has now passed,
19   and plaintiff has not filed the anticipated Second Amended Complaint.
20          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in
21   writing, within 14 days, why the failure to file a Second Amended Complaint should not result in
22   a recommendation that this case be dismissed for failure to prosecute. The filing of a Second
23   Amended Compliant within this timeframe will serve as cause and will discharge this order. If
24   plaintiff fails to respond, the court will recommend dismissal of the case pursuant to Local Civil
25   Rule 110.
26   DATED: July 10, 2019.
27

28
                                                       1
